EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone call on 29 January 2021.

The application has been amended as follows (only claim 1 has been amended; all the other claims are as previously presented in the entered claims filed 18 January 2021):

1.  (Currently amended) An air fryer with a flip function, comprising: a body and an internal cavity installed in a lower interior of the body, a first wind wheel being mounted on an inner side at an upper end of the internal cavity, a heating pipe being installed below the first wind wheel, a partition being arranged above the internal cavity within the body, a cold circulation channel being formed between the internal cavity, the partition and the body, a second wind wheel being mounted on an upper end of the cold circulation channel, an opening being provided on one side of the internal cavity, a detachable flip rack being provided in a middle portion of the internal cavity, rotating shafts being axially mounted at both ends of the detachable flip rack, a drive motor being mounted on one side of the partition above an outer side of the internal cavity to 
wherein discs are axially symmetrically arranged at both ends of the detachable flip rack, slot notches are evenly arranged at a circumferential edge of each of the discs, sockets are opened in a central portion of an area of the discs between the adjacent slot notches, [[a]] skewer rods are configured to extend [[is]] axially each of the skewer rods has a hook-shaped part at one end thereof which is stuck within one of the slot notches and has a pointed head at the other end thereof which is inserted into a corresponding socket.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5 and 18-19 are allowed.  Applicant combined the indicated allowable subject matter into the independent claim.
The invention as claimed is not obvious over the prior art or the closest prior art of Bonaccorso (US2018/ 0177334), Hu (CN205072703U; in file) and Tsai (U.S. 5,970,854).  Although many of the elements and limitations are, separately, conventional in the art, it is the combination of elements and relationship of the elements to each other that makes this invention novel and not obvious.
Here, regarding claim 1,  although Bonaccorso discloses an air fryer (Abstract, air fryer) (2) and an internal cavity (3) installed in (Bonaccorso, fig. 3), a first wind wheel being mounted on an inner side at an upper end (12a, Fig. 3) of the internal cavity, a heating pipe being installed below the 5first wind wheel (12B), a partition being arranged above the internal cavity within the body (7), a cold circulation channel being formed between the internal cavity, the partition and the body (C1,C2,C3 – air circulation channels), a second wind wheel (fan 4) being mounted on an upper end of the cold circulation channel, an opening being provided on one side of the internal cavity (air outlet 7), 
Bonaccorso is silent regarding a detachable flip rack being provided in a middle portion of the internal cavity, rotating shafts being 10axially mounted at both ends of the detachable flip rack, a drive motor being mounted on one side of the partition above an outer side of the internal cavity to drive the detachable flip rack to rotate via the rotating shafts at one end, a mounting seat being disposed on a sidewall of the internal cavity to mount the rotating shafts at the other end of the detachable flip rack, the mounting seat having a bevel face at its front upper end, a 15U-shaped groove  being arranged in a top portion of the bevel face and one end of the rotating shafts being embedded in the U-shaped groove,      wherein discs are axially symmetrically arranged at both ends of the detachable flip rack, slot notches are evenly arranged at a circumferential edge of each of the discs, sockets are opened in a central portion of an area of the discs between the adjacent slot notches, skewer rods are configured to extend axially between the two discs and around circumferences thereof, each of the skewer rods has a hook-shaped part at one end thereof which is stuck within one of the slot notches and has a pointed head at the other end thereof which is inserted into a corresponding socket.


Bonaccorso is primarily concerned with the heating and the flow of air and does not address the inside mechanisms by which the food is held or moved for optimal cooking.
Hu teaches a detachable flip rack (element 5, seen missing in fig. 2 so clearly detachable), rotating shafts (3) being 10axially mounted at both ends of the detachable flip rack, a drive motor (2) being mounted on one side of the partition above an outer side of the internal cavity to drive the detachable flip rack to rotate via the rotating shafts at one end (rod attached to the motor, 2, as seen in fig. 1) , an erection seat being disposed on a sidewall of the internal cavity to erect the rotating shafts at the other end of the detachable flip rack, the erection seat (7)  having a bevel face at its front upper end, a 15U-shaped groove being arranged in a top portion of the bevel face and one end of the rotating shafts being embedded in the U-shaped groove (seen in fig. 2, in support bracket, 7a) and     Tsai even teaches wherein discs (Fig. 1, discs 1 & 2) are axially …, slot notches (12) are evenly arranged at a circumferential edge of each of [[the]] one disc[[s]], sockets (22) are opened … , skewer rods are configured to extend axially between the two discs and around circumferences thereof, each of the skewer rods has a hook-shaped (32, fig. 2) part at one end thereof which is stuck within one of the slot notches and has a pointed head at the other end thereof which is inserted into a corresponding socket (each corresponding socket 22, fig. 1, it can be seen how each rod extends from the notch 12 on disc 1 to the socket 22 on disc 2).”
However, Tsai does not teach having the discs “symmetrically arranged at both ends” and that sockets are opened “in a central portion of an area of the discs between both sides have the slot notches and the sockets.  However, this is not so in Tsai.  There is, further, no teaching or motivation to have such a rack, where the two sides of the discs both have sockets and notches because, as it is, all the skewers are properly placed and available in this rack as it is.  It would further not be obvious to combine such an uncontemplated rack into Hu’s flip rack, as there is no teaching, suggestion or motivation that this would help the already working flip rack of Hu.  It is noted that in a previous Office Action, it may be obvious to combine the invention of Hu with that of Bonaccorso in order to evenly heat by the hot air the food and not have, for instance as seen in Bonaccorso, where the food is on top of each other and might not get heated evenly and Bonaccorso does not teach specifically a rack but rather in the way the air and heat circulates around the chamber, so it may be obvious to combine some rack.  However, to combine a further symmetrical elaborate skewer system, it would not be obvious to do.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed forms PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761      

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715